           Case 1:19-cv-01472-NONE-JLT Document 20 Filed 07/01/20 Page 1 of 2


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   JOSHUA COWLEY,                                          Case No.: 1:19-cv-01472-NONE-JLT
12                   Plaintiff,                              ORDER AFTER MID-DISCOVERY STATUS
13            v.                                             CONFERENCE

14   PRUDENTIAL SECURITY, INC.,

15                   Defendant.

16
17
18            At the mid-discovery status conference (Doc. 19), counsel agreed that the plaintiff would

19   provide a draft Belaire-West notice by the end of the day and that it would be finalized after review

20   by the defense, and the notice mailed no later than July 10, 2020. Counsel acknowledged this will

21   require the plaintiff to immediately hire a third-party administrator at his cost and the defense to

22   immediately gather and provide to the administrator the contact information for the putative

23   members of the collection/class.

24   ///

25   ///

26   ///

27   ///

28   ///


                                                         1
       Case 1:19-cv-01472-NONE-JLT Document 20 Filed 07/01/20 Page 2 of 2


1           The Court sets a further status conference on July 31, 2020 at 10:30 a.m. Counsel SHALL

2    file a joint status report no later than July 24, 2020. By that time, the Court expects that the defense

3    will have provided amended discovery responses and that the Belaire-West notice process will be

4    well underway. Counsel will also report on whether there needs to be adjustment to the case

5    schedule and, if so, a proposed schedule.

6
7    IT IS SO ORDERED.

8       Dated:     June 30, 2020                                /s/ Jennifer L. Thurston
9                                                        UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         2
